DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Application
This Communication is an Allowability Notice in response to the Request for Continued Examination filed on the 24th day of January, 2022. Currently claims 1-21, and 26-27 are pending and directed to allowable subject matter.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 24th day of January, 2022 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on the 24th day of January, 2022, has been entered.
 

REASONS FOR ALLOWANCE
The following is an Examiner’s statement of the reasons for allowance:
Regarding the subject matter eligibility, Examiner notes that the rejection under 35 USC 101 was withdrawn, in view of provided PTO guidance via the 2019 PEG, the 2019 October Update, PTO provided Examples, and guidance from the Full Signatory Review panel, within the Office Action dated the 7th day of January, 2021. 
Regarding the prior art, the instant application is distinguishable from the prior art. The claimed invention is directed to a battery leasing device configured to: store and manage a plurality of battery packs; electrically charge one or more of the stored plurality of battery packs; acquire charge information relating to a remaining charge of each of the plurality of battery packs stored in the battery leasing device; and acquire deterioration level information indicating a deterioration level of each of the plurality of battery packs stored in the battery leasing device, the deterioration level being different from the remaining charge of a battery pack; and determine battery class information for each of the plurality of battery packs based on the deterioration level information; a server device configured to store information related to the battery leasing device, wherein the battery pack leasing system allows a user to reserve a target battery pack stored at the battery leasing device, by an information terminal which is connected to the server device via a network, wherein the information terminal specifies battery class information of a battery pack associated with the user, wherein the battery leasing device transmits the battery class information including the deterioration level information indicating the deterioration level of each of the plurality of battery packs stored in the battery leasing device, to the server device, wherein the server device receives, from each of a plurality of battery leasing devices, battery class information including the deterioration level information indicating deterioration levels of the plurality of battery packs, wherein the server device stores battery management information including the battery class information that includes  the deterioration levels of the plurality of battery packs, wherein the battery pack leasing system is configured to perform: identifying, among the plurality of battery packs, a candidate battery pack available for leasing to the information terminal when battery class information of the candidate battery pack matches with the battery class information of the battery pack associated with the user, displaying, on a display screen of the information terminal and only for the candidate battery pack matching the battery class information of the battery pack associated with the user, a deterioration level of [[a]] the candidate battery pack available for leasing , transmitting candidate information that identifies the candidate battery pack Appl. No. 15/063,439Attorney Docket No. P50143available for leasing with corresponding deterioration level information to the information terminal of the user which is distinguishable of the closest prior art. The closest prior art consists of:
1. U.S. Patent Application No. 20140368156 to Aloe - which discusses a method and system of managing battery packs using a kiosk but fails to teach a battery leasing device configured to: store and manage a plurality of battery packs; electrically charge one or more of the stored plurality of battery packs; acquire charge information relating to a remaining charge of each of the plurality of battery packs stored in the battery leasing device; and acquire deterioration level information indicating a deterioration level of each of the plurality of battery packs stored in the battery leasing device, the deterioration level being different from the remaining charge of a battery pack; and determine battery class information for each of the plurality of battery packs based on the deterioration level information; a server device configured to store information related to the battery leasing device, wherein the battery pack leasing system allows a user to reserve a target battery pack stored at the battery leasing device, by an information terminal which is connected to the server device via a network, wherein the information terminal specifies battery class information of a battery pack associated with the user, wherein the battery leasing device transmits the battery class information including the deterioration level information indicating the deterioration level of each of the plurality of battery packs stored in the battery leasing device, to the server device, wherein the server device receives, from each of a plurality of battery leasing devices, battery class information including the deterioration level information indicating deterioration levels of the plurality of battery packs, wherein the server device stores battery management information including the battery class information that includes  the deterioration levels of the plurality of battery packs, wherein the battery pack leasing system is configured to perform: identifying, among the plurality of battery packs, a candidate battery pack available for leasing to the information terminal when battery class information of the candidate battery pack matches with the battery class information of the battery pack associated with the user, displaying, on a display screen of the information terminal and only for the candidate battery pack matching the battery class information of the battery pack associated with the user, a deterioration level of  the candidate battery pack available for leasing , transmitting candidate information that identifies the candidate battery pack available for leasing with corresponding deterioration level information to the information terminal of the user.
2. Japanese Patent No. JPH0341594A to Ogata et al. (hereinafter Ogata) - which discuses a battery pack vending machine and management system but fails to teach a battery leasing device configured to: store and manage a plurality of battery packs; electrically charge one or more of the stored plurality of battery packs; acquire charge information relating to a remaining charge of each of the plurality of battery packs stored in the battery leasing device; and acquire deterioration level information indicating a deterioration level of each of the plurality of battery packs stored in the battery leasing device, the deterioration level being different from the remaining charge of a battery pack; and determine battery class information for each of the plurality of battery packs based on the deterioration level information; a server device configured to store information related to the battery leasing device, wherein the battery pack leasing system allows a user to reserve a target battery pack stored at the battery leasing device, by an information terminal which is connected to the server device via a network, wherein the information terminal specifies battery class information of a battery pack associated with the user, wherein the battery leasing device transmits the battery class information including the deterioration level information indicating the deterioration level of each of the plurality of battery packs stored in the battery leasing device, to the server device, wherein the server device receives, from each of a plurality of battery leasing devices, battery class information including the deterioration level information indicating deterioration levels of the plurality of battery packs, wherein the server device stores battery management information including the battery class information that includes  the deterioration levels of the plurality of battery packs, wherein the battery pack leasing system is configured to perform: identifying, among the plurality of battery packs, a candidate battery pack available for leasing to the information terminal when battery class information of the candidate battery pack matches with the battery class information of the battery pack associated with the user, displaying, on a display screen of the information terminal and only for the candidate battery pack matching the battery class information of the battery pack associated with the user, a deterioration level of the candidate battery pack available for leasing , transmitting candidate information that identifies the candidate battery pack available for leasing with corresponding deterioration level information to the information terminal of the user.
3. NPL A Review of Battery Exchange Technology for Refueling of Electric Vehicles to MacCarley - which discusses human operating batter exchange kiosks but fails to teach a battery leasing device configured to: store and manage a plurality of battery packs; electrically charge one or more of the stored plurality of battery packs; acquire charge information relating to a remaining charge of each of the plurality of battery packs stored in the battery leasing device; and acquire deterioration level information indicating a deterioration level of each of the plurality of battery packs stored in the battery leasing device, the deterioration level being different from the remaining charge of a battery pack; and determine battery class information for each of the plurality of battery packs based on the deterioration level information; a server device configured to store information related to the battery leasing device, wherein the battery pack leasing system allows a user to reserve a target battery pack stored at the battery leasing device, by an information terminal which is connected to the server device via a network, wherein the information terminal specifies battery class information of a battery pack associated with the user, wherein the battery leasing device transmits the battery class information including the deterioration level information indicating the deterioration level of each of the plurality of battery packs stored in the battery leasing device, to the server device, wherein the server device receives, from each of a plurality of battery leasing devices, battery class information including the deterioration level information indicating deterioration levels of the plurality of battery packs, wherein the server device stores battery management information including the battery class information that includes  the deterioration levels of the plurality of battery packs, wherein the battery pack leasing system is configured to perform: identifying, among the plurality of battery packs, a candidate battery pack available for leasing to the information terminal when battery class information of the candidate battery pack matches with the battery class information of the battery pack associated with the user, displaying, on a display screen of the information terminal and only for the candidate battery pack matching the battery class information of the battery pack associated with the user, a deterioration level of  the candidate battery pack available for leasing , transmitting candidate information that identifies the candidate battery pack available for leasing with corresponding deterioration level information to the information terminal of the user.
Examiner notes that the claimed invention is directed to a battery leasing device configured to: store and manage a plurality of battery packs; electrically charge one or more of the stored plurality of battery packs; acquire charge information relating to a remaining charge of each of the plurality of battery packs stored in the battery leasing device; and acquire deterioration level information indicating a deterioration level of each of the plurality of battery packs stored in the battery leasing device, the deterioration level being different from the remaining charge of a battery pack; and determine battery class information for each of the plurality of battery packs based on the deterioration level information; a server device configured to store information related to the battery leasing device, wherein the battery pack leasing system allows a user to reserve a target battery pack stored at the battery leasing device, by an information terminal which is connected to the server device via a network, wherein the information terminal specifies battery class information of a battery pack associated with the user, wherein the battery leasing device transmits the battery class information including the deterioration level information indicating the deterioration level of each of the plurality of battery packs stored in the battery leasing device, to the server device, wherein the server device receives, from each of a plurality of battery leasing devices, battery class information including the deterioration level information indicating deterioration levels of the plurality of battery packs, wherein the server device stores battery management information including the battery class information that includes  the deterioration levels of the plurality of battery packs, wherein the battery pack leasing system is configured to perform: identifying, among the plurality of battery packs, a candidate battery pack available for leasing to the information terminal when battery class information of the candidate battery pack matches with the battery class information of the battery pack associated with the user, displaying, on a display screen of the information terminal and only for the candidate battery pack matching the battery class information of the battery pack associated with the user, a deterioration level of  the candidate battery pack available for leasing , transmitting candidate information that identifies the candidate battery pack available for leasing with corresponding deterioration level information to the information terminal of the user.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C YOUNG whose telephone number is (571)272-1882. The examiner can normally be reached M-F: 7:00 p.m.- 3:00 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on 571-270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Michael Young/            Examiner, Art Unit 3689